DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 12/21/2018. 
Claims 1 – 18 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018 is acknowledged and being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0019] line 4 and line 7:  repositories 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and a system for data validation in a mobile communication network.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claim 1 recites a method for validating data from internet-enabled device,  
The claim recites additional limitations of:
determining a contract corresponding to the sensor data; 
determining a compliance threshold associated with the contract; 
validating the sensor data, wherein the validation is based on a comparison of the sensor data with the compliance threshold; 
responsive to determining that the sensor data is outside of the compliance threshold, updating the contract; and,
providing the updated contract.
That, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity for commercial or legal interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations, but for the recitation of generic computer components, which is an abstract idea.
The judicial exception is not integrated into a practical application.  The claim recites additional limitations of: 
an internet-enabled device
a network device
an asset data repository
a contract management application
a computing system 
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
The additional limitation of receiving sensor data is recited at a high level of generality (i.e., as a general means of gathering sensor data for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. 
For the receiving sensor data step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field.  The background does not provide any indication that the received sensor data is anything other than a generic, off-the-shelf sensor which is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here described in [0015] and [0028] of the specification). See MPEP 2106.07(a)(III)(A): “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”  For these reasons, both individually and as an ordered combination, there is no inventive concept. The claim is not patent eligible.

Claim 10. See above relevant analysis of claim 1.  In addition, claim recites [a system for validating data from a plurality of internet-enabled device], as drafted, that under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components, similar to Claim 1, which is an abstract idea.
The judicial exception is not integrated into a practical application.  Claim 10 cites additional elements of:
a radio access node of a mobile communications network, the radio access node capable of communicating with the plurality of internet-enabled devices
at least one computing system that is in communication with the mobile communication network, wherein the at least one computing system is external to the mobile communication network.
As discussed above for Claim 1, the claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Also discussed above for Claim 1, the additional limitation of receiving sensor data is recited at a high level of generality (i.e., as a general means of gathering sensor data for use in the other steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. 
For the receiving sensor data step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field for the same reason described in Claim 1. For these reasons, there is no inventive concept. The claim is not patent eligible.

Claims 2 – 9 and 11 - 18 are dependents of claim 1 and 10, respectively, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims recite the additional limitations: 
validating is further based on historical data associated with the Internet-enabled device;
generating a temporary ID for the internet-enabled device, wherein determining that the contract corresponds to the sensor data is based on the temporary ID; and,
encrypting the sensor data based on an encryption key associated with the contract
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea.  
The judicial exception is not integrated into a practical application.  That is other than reciting a short message service (“SMS”) center, the limitations are directed to organizing human activity for a commercial interaction. The claimed limitation of a short message service (“SMS”) center is recited at a high level of generality such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
The additional limitation of sends/sending a short message service (“SMS”) is also recited at a high level of generality (i.e., as a general means of sending messages or data over a network), and amounts to mere data transmission, which is a form of insignificant extra-solution activity, similar to claim 1 and claim 10 analysis for receiving sensor data. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in step 2B and does not provide an inventive concept.  
For the sends/sending a short message service (“SMS”) step that was considered extra-solution activity in step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine, and conventional activity in the field.  The specification does not provide any indication that the sending of a short message service (“SMS”) is anything other than a well-understood, routine and conventional activity previously known to the industry when it is claimed in a merely generic manner (as it is here described in [0026] of the specification).  For these reasons, both individually and as an ordered combination, there is no inventive concept. The claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 11, and 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180220278 A1 to TAL et al (hereafter referred to as TAL) in view of US 20180174255 A1 to Hunn et al (hereafter referred to as Hunn).


Claim 1.  TAL, in view of Hunn, discloses the following limitations of claim 1:

A method of validating data from an Internet-enabled device,
FIG. 3A, FIG. 3B, [0030] a computing device or system 190 that may be used to secure and verify information from transportation monitors [0049] Tracker/Monitor Unit (TMU) 300 may include any component enabling TMU 300 to communicate wirelessly, e.g., short-range transceiver 302 may enable TMU 300 to communicate over Bluetooth Low Energy (BLE), Zigbee, or Wireless LAN (WLAN/Wifi) or any other suitable networks.

the method including operations performed by at least one network device included in a mobile communication network, the operations comprising: 
FIG. 3A, FIG. 3B [0033] For example, units or modules described herein, e.g., tracker/monitor unit (TMU) 300, base station 316, computer 324 and server 326. [0040] a system may include or may be, for example, a personal computer, a desktop computer, a laptop computer, a workstation, a server computer, a network device, or any other suitable computing device.
receiving, by an asset data repository executing on the network device, sensor data from the Internet-enabled device, 
FIG. 3B [0046] As shown, a system may include a server 326 than may include wallets 330, a database 328 and a block chain ledger 329.  [0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.
wherein the Internet-enabled device is associated with a tangible asset; 
FIG. 3A, FIG. 3B [0049] In some embodiments TMU 300 is placed inside a container used for shipping valuable and/or perishable goods. Controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like.
determining, by a contract management application executing on the network device, a contract corresponding to the sensor data and the Internet-enabled device; 
[0094] In some embodiments the blockchain transaction generated in TMU 300 may activate a smart contract once sent to the network, which has been previously published and stored on the blockchain ledgers, which are identical in all nodes and miners.
determining, by the contract management application, a compliance threshold associated with the contract; 
[0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).

validating, by the contract management application, the sensor data, wherein the validation is based on a comparison of the sensor data with the compliance threshold; 
[0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).

With respect to the following limitation:
responsive to determining that the sensor data is outside of the compliance threshold, updating the contract; 
TAL does not explicitly disclose updating the contract.   TAL teaches ([0094] A smart contract may be used, (e.g., by server 326), to check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. The action may comprise a financial transaction, a notification message or operation of yet another smart-contract.  For example, the smart contract may check the temperature detected and compare it with a set of thresholds to determine whether the goods might be spoiled. If the detected temperature is out of bounds, the contract might cause a penalty transaction to the shipper, etc.)  While TAL teaches that responsive to determining that the sensor data is outside of the compliance threshold, performing an action, such as financial transaction, a notification message, or operation of yet another smart contract, it is not explicitly disclosed that the action performed is necessarily updating the contract. 
However, Hunn teaches updating the contract according to various inputs from data sources, such as an IoT device, logic, rules, and/or algorithms, based upon whether conditions (thresholds) defined in the data-driven contract are met (Hunn: FIG. 4, [0053] - As another potential benefit, the system and method may include automated renegotiation/amendment of terms and conditions of a data-driven contract. Parts of a data-driven contract may automatically update the terms and conditions of a contract according to various inputs (e.g., the data sources mentioned herein), logic, rules, and/or algorithms. For example, a pricing agreement of a data-driven contract can alter a price in real-time based on performance data from an external source (e.g., an IoT device or data API) based upon whether conditions defined in the data-driven contract are met.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the responsive to determining that the sensor data is outside of the compliance threshold, taught by both TAL and Hunn, with the updating of the contract of Hunn in order to more efficiently allow commercial documentation (contracts) to store or respond to data inputs and outputs, enable terms and conditions to respond to real-time data, display or otherwise monitor their real-time state, respond to the state of the physical world, accommodate dynamic changes to their content over time, store state and version histories, interact with enterprise systems, execute transactions, or automate business processes (Hunn [0003]). 

TAL, in view of Hunn, further discloses:
and providing, by the contract management application, the updated contract to at least one computing system that is in communication with the mobile communication network.  
FIG. 3B, [0060] In some embodiments, user 325 uses computer 324 to access server 326 and/or database 328, e.g., to view block chain ledger 329. In some embodiments and as shown, a copy of the blockchain ledger 327 is maintained in computer 324.


Claim 3.  TAL, in view of Hunn, further discloses the following limitations of claim 3:

The method of claim 1, wherein the contract is stored by a contract repository executing on the network device.
FIG. 3B, [0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. 
Claim 4.  TAL, in view of Hunn, further discloses the following limitations of claim 4:

The method of claim 1, wherein the validating is further based on historical data associated with the Internet-enabled device.  
[0082]As shown by block 532, flow 505 may include storing a block in a blockchain. Accordingly, information generated as shown by blocks 508 and 524 is included in blocks that are stored in a blockchain thus utilizing the strength of the blockchain technology to secure the information and to further provide optimal measures for validating and/or verifying the authenticity and integrity of the information.
[0088] In some embodiments, a key of the block is used to retrieve the first blockchain message and data in the first blockchain message is used to verify at least one of: authenticity and integrity of the information in the telemetry packet. For example, the key is returned when the blockchain node adds the block to the blockchain database, thus, using the key, the block can be retrieved and the data in the block can be compared to data in the telemetry packet thus authenticity and integrity of the information in the telemetry packet can be verified

Claim 5.  TAL, in view of Hunn, further discloses the following limitations of claim 5:
 
The method of claim 1, further comprising generating a temporary ID for the Internet- enabled device, wherein determining that the contract corresponds to the sensor data is based on the temporary ID.  
[0049] For example, controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like.
[0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. 
[0055] In some embodiments, server 326 computes a secondary or additional concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 received from TMU 300 as described.

Claim 6.  TAL, in view of Hunn, further discloses the following limitations of claim 6:

The method of claim 1, wherein the sensor data that is received is encrypted.  
[0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.

Claim 7.  TAL, in view of Hunn, further discloses the following limitations of claim 7:

The method of claim 1, further comprising encrypting, by the asset data repository, the sensor data based on an encryption key associated with the contract. 
FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.

Claim 8.  TAL, in view of Hunn, further discloses the following limitations of claim 8:
 
The method of claim 1, wherein the validated sensor data is committed to a cryptographically signed log.  
FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.

Claim 9.  TAL, in view of Hunn, further discloses the following limitations of claim 9:

The method of claim 8, wherein one or more of the validated sensor data or the cryptographically signed log are stored in a committed data repository.  
[0057] By linking the original TMU 300 generated information with a blockchain transaction as described, an embodiment creates an immutable record with proof of work. Once a blockchain transaction is verified as described, it is practically impossible to undetectably delete or alter telemetry packets 310 (e.g., remove telemetry packets 310 from database 328) or undetectably modify data in telemetry packets 310.
[0058] Furthermore, and as described, the secondary or additional information generated by server 326 may be stored, e.g., in database 328 and by linking this information into yet another blockchain transaction as described, an immutable record ledger entry of this information is created, thus, after a transaction of the secondary or additional information is verified, it is practically impossible to change, delete or add information stored in the database in a non-detectable way. 

Claim 10.  TAL, in view of Hunn, discloses the following limitations of claim 10:

A system for validating data from a plurality of Internet-enabled devices, the system comprising: a radio access node of a mobile communications network, the radio access node capable of communicating with the plurality of Internet-enabled devices; 
FIG. 3B [0053] In some embodiments, both the block chain transaction 312 and the encrypted telemetry 310 are sent through cellular base station 316 and its cellular antenna 318 to network 314 and from there the telemetry packet 310 is communicated to server 326 that stores it in database 328. 
[0049] It will be noted that any number of TMUs 300 may be included in a container or shipment and a plurality of TMUs 300 may communicate with one another, e.g., using their short-range transceivers 302.

an asset data repository capable of communicating with the plurality of Internet-enabled devices via the radio access node, wherein the asset data repository is located in the mobile communications network; 
FIG. 3B [0046] As shown, a system may include a server 326 than may include wallets 330, a database 328 and a block chain ledger 329.  [0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.

and a contract management application capable of communicating with the asset data repository, wherein the contract management application is located in the mobile communications network; 
FIG. 3B [0094] In some embodiments the blockchain transaction generated in TMU 300 may activate a smart contract once sent to the network, which has been previously published and stored on the blockchain ledgers, which are identical in all nodes and miners.

wherein the radio access node receives sensor data from a first Internet-enabled device of the plurality of Internet-enabled devices; 
 [0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.)

the asset data repository determines that the sensor data corresponds to a contract associated with the contract management application;   
[0094] In some embodiments the blockchain transaction generated in TMU 300 may activate a smart contract once sent to the network, which has been previously published and stored on the blockchain ledgers, which are identical in all nodes and miners.	[0105] A system may further include a server operatively connected to a database that stores blockchain wallet information (e.g., server 326 as described). A system may further include at least one miner computer connected to a network and adapted to verify blockchain transactions between a wallet of the tracker device wallet and a wallet of the server.

the asset data repository validates the sensor data, wherein the validation is based on a comparison between the sensor data and a compliance threshold included in the contract; 
 [0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).

the contract management application determines, based on the validation, that the sensor data is outside of the compliance threshold; 
[0072] For example, the smart contract process may check the temperature detected as reported in the blockchain transaction and compare it with a set of thresholds to determine whether or not temperature in a container used for shipping goods has exceeded a threshold temperature (a condition that may harm the shipped goods).

With respect to the following limitation:
the contract management application, responsive to determining that the sensor data is outside of the compliance threshold, updates the contract; 
TAL does not explicitly disclose update the contract.   TAL teaches ([0094] A smart contract may be used, (e.g., by server 326), to check the validity of the data, based on some previously defined set of criteria and perform an action based on said criteria. The action may comprise a financial transaction, a notification message or operation of yet another smart-contract.  For example, the smart contract may check the temperature detected and compare it with a set of thresholds to determine whether the goods might be spoiled. If the detected temperature is out of bounds, the contract might cause a penalty transaction to the shipper, etc.)  While TAL teaches that responsive to determining that the sensor data is outside of the compliance threshold, performing an action, such as financial transaction, a notification message, or operation of yet another smart contract, it is not explicitly disclosed that the action performed is necessarily updates the contract. 
However, Hunn teaches updating the contract according to various inputs from data sources, such as an IoT device, logic, rules, and/or algorithms, based upon whether conditions (thresholds) defined in the data-driven contract are met (Hunn: FIG. 4, [0053] - As another potential benefit, the system and method may include automated renegotiation/amendment of terms and conditions of a data-driven contract. Parts of a data-driven contract may automatically update the terms and conditions of a contract according to various inputs (e.g., the data sources mentioned herein), logic, rules, and/or algorithms. For example, a pricing agreement of a data-driven contract can alter a price in real-time based on performance data from an external source (e.g., an IoT device or data API) based upon whether conditions defined in the data-driven contract are met.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the responsive to determining that the sensor data is outside of the compliance threshold, taught by both TAL and Hunn, with the updating of the contract of Hunn in order to more efficiently allow commercial documentation (contracts) to store or respond to data inputs and outputs, enable terms and conditions to respond to real-time data, display or otherwise monitor their real-time state, respond to the state of the physical world, accommodate dynamic changes to their content over time, store state and version histories, interact with enterprise systems, execute transactions, or automate business processes (Hunn [0003]). 

TAL, in view of Hunn, further discloses:
and the contract management application provides the updated contract to at least one computing system that is in communication with the mobile communication network, wherein the at least one computing system is external to the mobile communication network.  
FIG. 3B, [0060] In some embodiments, user 325 uses computer 324 to access server 326 and/or database 328, e.g., to view block chain ledger 329. In some embodiments and as shown, a copy of the blockchain ledger 327 is maintained in computer 324.
Claim 11.  TAL, in view of Hunn, further discloses the following limitations of claim 11:

The system of claim 10, further comprising a committed data repository capable of communicating with the contract management application, wherein the committed data repository is located in the mobile communications network, 
FIG. 3B [0058] Furthermore, and as described, the secondary or additional information generated by server 326 may be stored, e.g., in database 328 and by linking this information into yet another blockchain transaction as described, an immutable record ledger entry of this information is created, thus, after a transaction of the secondary or additional information is verified, it is practically impossible to change, delete or add information stored in the database in a non-detectable way. 

wherein the validation is further based on an additional comparison between the sensor data and historical data stored in the committed data repository.  
FIG. 4 [0082] As shown by block 532, flow 505 may include storing a block in a blockchain. Accordingly, information generated as shown by blocks 508 and 524 is included in blocks that are stored in a blockchain thus utilizing the strength of the blockchain technology to secure the information and to further provide optimal measures for validating and/or verifying the authenticity and integrity of the information.
[0088] In some embodiments, a key of the block is used to retrieve the first blockchain message and data in the first blockchain message is used to verify at least one of: authenticity and integrity of the information in the telemetry packet. For example, the key is returned when the blockchain node adds the block to the blockchain database, thus, using the key, the block can be retrieved and the data in the block can be compared to data in the telemetry packet thus authenticity and integrity of the information in the telemetry packet can be verified.


Claim 13.  TAL, in view of Hunn, further discloses the following limitations of claim 13:

The system of claim 10, wherein the contract is stored by a contract repository located in the mobile communications network.  
FIG. 3B, [0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers.

Claim 14.  TAL, in view of Hunn, further discloses the following limitations of claim 14:

The system of claim 10, wherein the contract management application generates a temporary ID for the first Internet-enabled device, and wherein the asset data repository determines that the contract corresponds to the sensor data based on the temporary ID.  
[0049] For example, controller 105 in TMU 300 may store, in wallet 308 or elsewhere, a unique identification of the TMU 300, unique identifications of blockchain records and the like.  [0054] In some embodiments blockchain transaction 312 may activate a smart contract, which has been previously published and stored on the blockchain ledgers. [0055] In some embodiments, server 326 computes a secondary or additional concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 received from TMU 300 as described.

Claim 15.  TAL, in view of Hunn, further discloses the following limitations of claim 15:

The system of claim 10, wherein the sensor data that is received is encrypted. 

[0050] In some embodiments, after obtaining sensor information from sensor 301 and possibly other sensors, e.g., after receiving location from GPS antenna 306 or any other sensors, TMU 300 encrypts data collected from sensors and/or other data as described to produce an encrypted telemetry packet 310 and sends both the encrypted telemetry packet 310 and a blockchain transaction 312 from wallet 308 to one of the server wallets 330.

Claim 16.  TAL, in view of Hunn, further discloses the following limitations of claim 16:

The system of claim 10, wherein the asset data repository encrypts the sensor data based on an encryption key associated with the contract.  
FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined.  

Claim 17.  TAL, in view of Hunn, further discloses the following limitations of claim 17:

The system of claim 10, wherein the validated sensor data is committed to a cryptographically signed log.  
FIG. 3B, [0056] In some embodiments, server 326 creates a blockchain transaction 350 that includes some, or even all, of the secondary or additional information and/or a hash key. Accordingly, an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined. In some embodiments, blockchain transactions 350 are verified by miner computers 320 and are stored in a blockchain ledger as described.


Claim 18.  TAL, in view of Hunn, further discloses the following limitations of claim 18:

The system of claim 17, further comprising a committed data repository, wherein one or more of the validated sensor data or the cryptographically signed log are stored in the committed data repository.  
[0057] By linking the original TMU 300 generated information with a blockchain transaction as described, an embodiment creates an immutable record with proof of work. Once a blockchain transaction is verified as described, it is practically impossible to undetectably delete or alter telemetry packets 310 (e.g., remove telemetry packets 310 from database 328) or undetectably modify data in telemetry packets 310.
[0058] Furthermore, and as described, the secondary or additional information generated by server 326 may be stored, e.g., in database 328 and by linking this information into yet another blockchain transaction as described, an immutable record ledger entry of this information is created, thus, after a transaction of the secondary or additional information is verified, it is practically impossible to change, delete or add information stored in the database in a non-detectable way.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TAL in view of Hunn, as shown above in Claims 1 and 10, in further view of US 20170332199 A1 to Elliott et al (hereafter referred to as Elliott) and US 20180357556 A1 to Rai et al (hereafter referred to as Rai). 

Claim 2.  TAL, in view of Hunn, discloses the limitations of claim 1, as shown above.  TAL, in view of Hunn does not teach:
sending a short message service ("SMS") communication to the Internet-enabled device, responsive to determining a threshold time associated with the contract has elapsed. 
However, Elliot, in paragraph [0064] describes a tracking device receiving a wakeup signal via SMS from a central server via a base station.  Elliot teaches the motivation that enabling dynamic energy storage management in solar-powered tracking devices may reduce an amount of time during which radios are active, which may reduce power consumed by the tracking device. Reducing power consumed by the tracking device may conserve energy stored for the tracking device (e.g., in a battery) [0018].
Furthermore, Elliot, while in [0064], above, describes receiving a wakeup signal, and in [0062], shows a time period threshold for wakeup, does not explicitly teach that sending a wakeup signal is based on the timing threshold.  However, Rai, in [0031], teaches that central servers may poll Internet-enabled devices for information “periodically or regularly.”  One of ordinary skill in the art would have recognized that applying the known technique of Rai to TAL in view of Hunn, in further view of Elliot, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rai to the teaching of TAL in view of Hunn, in further view of Elliot, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such polling an Internet-enabled device at periodic or regular time intervals. Further, applying polling at periodic or regular time intervals to TAL in view of Hunn, in further view of Elliot, with sending a short message service ("SMS") communication to the Internet-enabled device would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient data collection from asset specific devices (Rai [0031]). 

Claim 12.  TAL, in view of Hunn, discloses the limitations of claim 10, as shown above.  TAL does not teach:
a short message service ("SMS")
TAL teaches FIG. 3B [0056] that a cellular base station 316 and its cellular antenna 318 are in communication with network 314 and that ([0048] network 314 may be, may comprise, or may be part of, a global system for mobile communications (GSM) network and include any equipment for bridging or otherwise connecting such networks as known in the art).  One of ordinary skill in the art would recognize that GSM technology is capable of sending “SMS” messages, but TAL does not explicitly disclose that the message center is necessarily a short message (“SMS”) center.  However, Elliot, in paragraph [0064] describes a tracking device receiving a wakeup signal via SMS from a central server via a base station.  Elliot teaches the motivation that enabling dynamic energy storage management in solar-powered tracking devices may reduce an amount of time during which radios are active, which may reduce power consumed by the tracking device. Reducing power consumed by the tracking device may conserve energy stored for the tracking device (e.g., in a battery) [0018].
Furthermore, Elliot, while in [0064], above, describes receiving a wakeup signal, and in [0062], shows a time period threshold for wakeup, does not explicitly teach that sending a wakeup signal is based on the timing threshold.  However, Rai, in [0031], teaches that central servers may poll Internet-enabled devices for information “periodically or regularly.”  One of ordinary skill in the art would have recognized that applying the known technique of Rai to TAL in view of Hunn, in further view of Elliot, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rai to the teaching of TAL in view of Hunn, in further view of Elliot, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such polling an Internet-enabled device at periodic or regular time intervals. Further, applying polling at periodic or regular time intervals to TAL in view of Hunn, in further view of Elliot, with sending a short message service ("SMS") communication to the Internet-enabled device would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient data collection from asset specific devices (Rai [0031]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628